0 1714,p7 tir l. r..1A;11 1

                                                                                              08/25/2021

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        AF 11-0765                        FiLED           Case Number: AF 11-0765




                                                                           AUG 2 4 2021
                                                                        Bowen Greenwo ri
                                                                      Clerk of Supreme Cr-un
                                                                         s tafg, n f vinntan:-.


IN RE THE APPOINTMENT OF MEMBERS OF                                  ORDER
THE ACCESS TO JUSTICE COMMISSION




       On September 30, 2021, six of the members' terms on the Access to Justice
Commission will expire. Several members have indicated their willingness to serve for a
new, three-year term. The Court extends its sincere thanks to Melanie Reynolds and
Stuart Segrest for their service on the Commission and to those commissioners who have
agreed to extend their service.
       With the consent of the appointees,
       IT IS HEREBY ORDERED that the following members are appointed to the
Commission for a three-year term ending September 30, 2024: Montana Primary Care
Association Outreach, Engagement, and Population Health Manager Olivia Ruitta, as a
representative of an entity that works with low-income individuals; and Office of
Consumer Protection Chief Mark Mattioli, as a representative of the Office of Attorney
General.
       IT IS FURTHER ORDERED that the following members are reappointed to the
Commission for a three-year term ending September 30, 2024: Supreme Court Justice
Beth Baker, Alexander Blewett III School of Law Dean Paul F. Kirgis, Eighth Judicial
District Judge John Kutzman, and Ed Bartlett.
       The Clerk is directed to provide copies of this order to each newly appointed,
current, and outgoing member of the ATJC, to the Montana Justice Foundation, and to
the State Bar of Montana.
                       Ltt,
       Dated this Z--(1 day of August, 2021.


                                                                 Chief Justice
       `-
        ' -
          t (
            - ‘
              .7(A
    /S).4 /4 J.I.IL
     ,.___ ? .
    9   Justices




2